Citation Nr: 0936052	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-39 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic stomach 
disability to include as secondary to the service-connected 
degenerative disc disease (DDD) with herniation of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to February 
1986 and from December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

By a July 2009 rating decision, the RO granted service 
connection for a left ankle condition.  Thus, that issue is 
no longer on appeal before the Board.

The Board notes that the Veteran's original claim was 
previously remanded by the Board in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has variously contended that his chronic stomach 
disability was either the result of his service or is the 
result of medication that he took for his service connected 
back disorder.  Specifically, he contends that the medication 
he has taken caused gastrointestinal bleeding.

As noted above, September 2007, the Board remanded the claims 
of entitlement to service connection for a chronic stomach 
condition as secondary to service connected DDD of the lumbar 
spine for further development.  This development included 
obtaining a VA examination including a medical opinion 
regarding whether the Veteran's gastrointestinal disorder was 
caused or aggravated by the Veteran's service connected 
disabilities (including the taking of any medications.) 

The Veteran was afforded a VA examination in September 2008, 
and after examination and review of the claims folder, the 
examiner provided diagnoses of soy and lactose intolerance.  
A March 2009 addendum noted that there was no medical 
evidence to support a nexus between degenerative disc disease 
of the spine and lactose and soy intolerance.  Unfortunately, 
the examiner failed to provide an opinion as to whether it 
was at least as likely as not that the Veterans' 
gastrointestinal complaints, including the previously 
diagnosed GERD were caused or aggravated by the Veteran's use 
of NSAIDs to control his back pain. 

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
September 2007 Board remand.

Accordingly, the case is REMANDED for the following actions:

1.  Have the VA examiner who entered the 
prior opinion, or if unavailable a 
similarly situated examiner, review the 
Veteran's entire claims file, including 
the September 2008 VA examination to 
determine the nature and etiology of his 
gastrointestinal disorder disability.  The 
examiner should provide opinion as to 
whether any currently diagnosed 
gastrointestinal disorder (including GERD 
or soy and lactose intolerance) is caused 
or aggravated (permanently made worse) by 
the Veteran's service connected 
disabilities.  Specifically, the examiner 
should indicate which medications the 
Veteran has used to control his back pain 
associated with his service connected DDD 
of the spine (including NSAIDs), and 
should state whether the use of such 
medications caused or aggravated the 
Veteran's gastrointestinal disorder.  If 
it is concluded that there is aggravation, 
it is necessary that the degree of the 
aggravation over the normal course of the 
disorder be set of if it can be 
determined.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.  If for some reason an opinion 
cannot be entered without additional 
examination, such examination should be 
scheduled.

2.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  After the foregoing, the RO should 
review the Veteran's claim.  If the 
determination is adverse to the Veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board as 
indicated.  No opinion as to the outcome 
in this case is intimated by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




